Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, including claims 13-19 in the reply filed on 5/23/2022 is acknowledged. Claims 1-12 are withdrawn from consideration.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 7/9/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 6/18/2020 have been considered.
Oath/Declaration
The oath or declaration filed on 6/18/2020 is acceptable. 

Drawings
The drawings filed on 6/18/2020 are acceptable.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. 
Title such as, “METHOD FOR FORMING IMAGE SENSING DEVICE” should be descriptive since all claims are method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The claim 18 recites, “The method of claim 17, wherein ion implantation energies required for each of the forming of the first photoelectric conversion element and the forming of the second photoelectric conversion element are lower than ion implantation energies required for forming of photoelectric conversion element having a depth that is same as a sum of the first photoelectric conversion element and the second photoelectric conversion element, the forming of the photoelectric conversion element performed using a single substrate.” However, the claim is not clear as it fails to particularly point in clearer terms when comparing ion implantation energies between a single substrate and first and second substrate; and also depth of the photoelectric conversion element in the single substrate and the sum of depths of the first photoelectric conversion element and the second photoelectric conversion element in the first and the second substrate. The claim 18 should recite as following instead, as it was interpreted for examination.

18. The method of claim 17, wherein ion implantation energies required for each of the forming of the first photoelectric conversion element and the forming of the second photoelectric conversion element are lower than ion implantation energies required for forming of photoelectric conversion element in a single substrate; and a depth of the photoelectric conversion element in the single substrate is same as a sum of the depth of the first photoelectric conversion element and the second photoelectric conversion element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2007/0145442; Lim hereinafter).

With regard to claim 13, Lim discloses a method for forming an image sensing device (e.g. Fig.6 with corresponding texts) comprising: 
forming a first photoelectric conversion element 102 (para[0035]) in 
a first substrate 101 (para[0035]) by 
implanting first-type impurities (n-type; para[0033, 0040]) into the first substrate 101; 
providing a second substrate 103 (para[0040]; epitaxial layer 103 is interpreted as substrate same way applicant’s epitaxial layer 110b which is also an epitaxial layer) over the first substrate 101; and 
forming a second photoelectric conversion element 105 (para[0035, 0037]) in the second substrate 103 by implanting the first-type impurities (n-type; para[0033, 0040]) into the second substrate 103.

With regard to claim 14, Lim discloses the method of claim 13, wherein the first-type impurities include N-type impurities (para[0033, 0037]).

With regard to claim 15, Lim discloses the method of claim 13, further comprising, before the forming of the first photoelectric conversion element 102, implanting second-type impurities into the first substrate 101 (para[0041]; p- type ion is implanted in the silicon substrate 101).

With regard to claim 16, Lim discloses the method of claim 13, further comprising, before the forming of the second photoelectric conversion element 105, implanting second-type impurities into the second substrate 103 (para[0041]; p- type ion is implanted in the epitaxial layer 103).

With regard to claim 17, Lim discloses the method of claim 14, wherein each of the forming of the first photoelectric conversion element 102 and the forming of the second photoelectric conversion element 105 is performed using an ion implantation (para[0033, 0037]).

With regard to claim 18, the claimed subject matter “wherein ion implantation energies required for each of the forming of the first photoelectric conversion element and the forming of the second photoelectric conversion element are lower than ion implantation energies required for forming of photoelectric conversion element in a single substrate; and a depth of the photoelectric conversion element in the single substrate is same as a sum of the depth of the first photoelectric conversion element and the second photoelectric conversion element” is about comparing ion implantation energies between first/second substrates and a single substrate; and comparing depth of the photoelectric conversion element in the single substrate with depth of the first photoelectric conversion element and the second photoelectric conversion element combined. However, ion implantation energies and depth of the photoelectric conversion element are anticipated by Lim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

With regard to claim 19, Lim discloses the method of claim 13, wherein the second photoelectric conversion element (105/103) contacts (105/103 form the second photoelectric conversion element which is in contact with 102/101 that form the first photoelectric conversion element) the first photoelectric conversion element (101/102).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896